  Case 18-13310         Doc 88     Filed 04/03/19 Entered 04/03/19 09:41:41              Desc Main
                                      Document Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13310
         WARREN K FARLEY
         ROYAL A FARLEY
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/07/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/06/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-13310       Doc 88       Filed 04/03/19 Entered 04/03/19 09:41:41                     Desc Main
                                     Document Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor              $16,093.05
       Less amount refunded to debtor                        $12,913.67

NET RECEIPTS:                                                                                    $3,179.38


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $679.38
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,179.38

Attorney fees paid and disclosed by debtor:                $1,500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED MEDICAL IMAGING CEN    Unsecured         326.46           NA              NA            0.00       0.00
ADVOCATE HEALTH & HOSPITALS C   Unsecured         129.73           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP          Unsecured          45.99           NA              NA            0.00       0.00
AIS DATA SERVICES LP            Unsecured         100.00           NA              NA            0.00       0.00
AIS DATA SERVICES LP            Secured        2,400.00            NA         2,400.00           0.00       0.00
ALLSTATE INSURANCE CO           Unsecured         289.00           NA              NA            0.00       0.00
ALLTRAN FINANCIAL LP            Unsecured      1,921.11            NA              NA            0.00       0.00
AMERICAN CREDIT ACCEPTANCE      Secured        6,650.00       9,719.64        9,719.64           0.00       0.00
AMERICAN CREDIT ACCEPTANCE      Unsecured      3,445.00            NA              NA            0.00       0.00
AMERICAN GENERAL FINANCIAL/SP   Unsecured         504.00           NA              NA            0.00       0.00
AMERICAN HONDA FINANCE CORP     Secured              NA     20,992.36             0.00           0.00       0.00
ARNOLD SCOTT HARRIS             Unsecured         291.00           NA              NA            0.00       0.00
AT & T                          Unsecured         322.00           NA              NA            0.00       0.00
AT&T                            Unsecured         323.00           NA              NA            0.00       0.00
AT&T                            Unsecured         212.00           NA              NA            0.00       0.00
AT&T SERVICES INC               Unsecured         196.45           NA              NA            0.00       0.00
ATG CREDIT                      Unsecured         489.00           NA              NA            0.00       0.00
ATG CREDIT                      Unsecured         272.00           NA              NA            0.00       0.00
ATG CREDIT                      Unsecured         260.00           NA              NA            0.00       0.00
ATG CREDIT                      Unsecured         164.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Secured             0.00           NA              NA            0.00       0.00
CACH                            Unsecured      2,272.00       1,921.11        1,921.11           0.00       0.00
CACH                            Unsecured     10,568.32       6,095.86        6,095.86           0.00       0.00
CARRINGTON MORGAGE SERV         Unsecured     13,479.48            NA              NA            0.00       0.00
CARRINGTON MORGAGE SERV         Secured              NA     21,663.94        21,663.94           0.00       0.00
CARRINGTON MORGAGE SERV         Secured       75,000.00    169,948.10       191,612.04           0.00       0.00
CAVALRY PORTFOLIO SVCS LLC      Unsecured         576.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC          Unsecured          77.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC          Unsecured          75.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         113.00           NA              NA            0.00       0.00
CITIBANK SD NA                  Unsecured      9,724.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-13310       Doc 88        Filed 04/03/19 Entered 04/03/19 09:41:41                  Desc Main
                                      Document Page 3 of 5



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
CITY OF CHICAGO DEPT OF REVENU   Unsecured         120.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          69.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.40        598.57       598.57           0.00       0.00
COMMONWEALTH EDISON              Unsecured         983.92      1,008.70     1,008.70           0.00       0.00
COOK COUNTY DEPT OF REVENUE      Unsecured         178.20           NA           NA            0.00       0.00
CORNERSTONE EDUCATION LOAN S     Unsecured           0.00      5,054.79     5,054.79           0.00       0.00
CREDIT CONTROL LLC               Unsecured         598.00           NA           NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         507.00           NA           NA            0.00       0.00
CREDIT PROTECTION                Unsecured         505.00           NA           NA            0.00       0.00
CVI SGP CP ACQUISITION TRUST     Unsecured      6,135.00       6,425.76     6,425.76           0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured      1,303.00            NA           NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured      1,640.45            NA           NA            0.00       0.00
EZ TERMS AUTO FIN LLC            Unsecured      1,764.68            NA           NA            0.00       0.00
FAMSA INC                        Unsecured      2,160.00            NA           NA            0.00       0.00
First Fed Credit & Col           Unsecured      3,423.00            NA           NA            0.00       0.00
GM FINANCIAL                     Unsecured      5,000.00       1,097.97     1,097.97           0.00       0.00
GM FINANCIAL                     Secured        5,000.00     10,250.00      5,000.00           0.00       0.00
GROVE DENTAL ASSOCIATES PC       Unsecured         896.00           NA           NA            0.00       0.00
HC PROCESSING CENTER             Unsecured         977.63      1,079.34     1,079.34           0.00       0.00
HERITAGE ACCEPTANCE CORP         Unsecured      3,000.00       6,747.23     6,747.23           0.00       0.00
HERITAGE ACCEPTANCE CORP         Secured              NA            NA           NA            0.00       0.00
Hi-style Fur                     Unsecured      2,840.00            NA           NA            0.00       0.00
Hsbc Bank                        Unsecured           0.00           NA           NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         138.45           NA           NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         138.45           NA           NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured          54.99           NA           NA            0.00       0.00
IL DEPT OF REVENUE               Priority          424.91        238.53       238.53           0.00       0.00
ILLINOIS LENDING CORP            Unsecured      2,112.52       2,589.31     2,589.31           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      1,100.39       1,509.37     1,509.37           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       4,411.63       8,632.75     8,632.75           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         465.18        585.45       585.45           0.00       0.00
JRSI                             Unsecured      4,508.00            NA           NA            0.00       0.00
LVNV FUNDING                     Unsecured         395.50        571.34       571.34           0.00       0.00
LVNV FUNDING                     Unsecured         486.32      1,323.65     1,323.65           0.00       0.00
MAGE & PRICE                     Unsecured         618.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         259.00           NA           NA            0.00       0.00
MIDLAND ORTHOPEDIC ASSOCIATES    Unsecured         118.50           NA           NA            0.00       0.00
MIDSTATE COLLECTION SOLUTIONS    Unsecured         786.00        786.14       786.14           0.00       0.00
NCEP LLC                         Secured              NA       2,610.20     2,610.20           0.00       0.00
NICOR GAS                        Unsecured      1,028.00         944.55       944.55           0.00       0.00
ONEMAIN FINANCIAL                Unsecured            NA       1,345.59     1,345.59           0.00       0.00
ONPOINT FINANCIAL CORPORATION    Unsecured         375.00           NA           NA            0.00       0.00
ONPOINT FINANCIAL CORPORATION    Secured        1,725.00            NA      1,725.00           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      2,343.00            NA           NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      2,278.00       1,841.16     1,841.16           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         379.48        601.31       601.31           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         655.21        788.69       788.69           0.00       0.00
PTSIR                            Unsecured         240.00           NA           NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA       6,895.36     6,895.36           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         972.00      1,153.54     1,153.54           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         935.14      1,164.97     1,164.97           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         191.79        361.99       361.99           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         455.00      3,387.08     3,387.08           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         831.00      1,178.32     1,178.32           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,336.20       1,561.05     1,561.05           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         571.00        726.40       726.40           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured          80.00        198.27       198.27           0.00       0.00
RECEIVABLES PERFORMANCE          Unsecured         284.00           NA           NA            0.00       0.00
RECOVERY ONE                     Unsecured         232.00           NA           NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured         266.20           NA           NA            0.00       0.00


UST Form 101-13-FR-S (09/01/2009)
 Case 18-13310       Doc 88       Filed 04/03/19 Entered 04/03/19 09:41:41                     Desc Main
                                     Document Page 4 of 5



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
SIR FINANCE                     Unsecured      2,518.00              NA           NA             0.00        0.00
SOUTHWEST CREDIT                Unsecured         576.00             NA           NA             0.00        0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured         504.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured      1,091.00              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         288.40             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         291.40             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured      3,702.50              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured      1,124.20              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured      4,104.50              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured      7,202.00              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         539.50             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Priority       2,911.90              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured      8,654.10      102,431.72    102,431.72            0.00        0.00
TD BANK USA                     Unsecured         176.64          473.23       473.23            0.00        0.00
TD BANK USA                     Unsecured         291.94          675.34       675.34            0.00        0.00
THE ROOMPLACE                   Unsecured      6,422.82              NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,325.00         1,640.45     1,640.45            0.00        0.00
UNITED CONSUMER FINANCIAL SRV   Unsecured      1,121.92              NA           NA             0.00        0.00
UNITED CONSUMER FINANCIAL SRV   Unsecured         935.00          836.92       836.92            0.00        0.00
UNITED CONSUMER FINANCIAL SRV   Secured              NA           285.00         0.00            0.00        0.00
US DEPARTMENT OF HUD            Secured              NA       24,840.20     24,840.20            0.00        0.00
VILLAGE OF CRESTWOOD            Unsecured         200.00             NA           NA             0.00        0.00
VILLAGE OF CRESTWOOD            Unsecured         270.00             NA           NA             0.00        0.00
VILLAGE OF CRESTWOOD            Unsecured           0.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $216,452.24                    $0.00               $0.00
      Mortgage Arrearage                               $21,663.94                    $0.00               $0.00
      Debt Secured by Vehicle                          $18,844.64                    $0.00               $0.00
      All Other Secured                                 $2,610.20                    $0.00               $0.00
TOTAL SECURED:                                        $259,571.02                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                  $8,871.28                 $0.00               $0.00
TOTAL PRIORITY:                                            $8,871.28                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $165,600.53                    $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-13310         Doc 88      Filed 04/03/19 Entered 04/03/19 09:41:41                Desc Main
                                       Document Page 5 of 5



Disbursements:

         Expenses of Administration                             $3,179.38
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $3,179.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
